MORRIS SHEPPARD ARNOLD, Circuit Judge.
The United States appeals the order of the district court dismissing with prejudice this forfeiture case against certain real property and a vehicle owned by Myron and Debra Neuberger. We reverse.
The Neubergers were defendants in a criminal case that charged violations of the Controlled Substances Act, and the United States claimed that the relevant property was bought with drug proceeds and was involved in a so-called money-laundering. The property, the government’s argument runs, was therefore forfeitable under 21 U.S.C. § 881(a)(6) and 18 U.S.C. § 981. The district court held that this action was barred by a plea agreement entered into between the Neubergers and the United States, under which the government agreed that it would “not initiate future proceedings against the defendants] for any crimes which are within the scope of the investigation and the Indictment in this ease.” The trial court recognized that a forfeiture proceeding was in rem, and thus could fairly be excluded from the phrase “future proceedings against the defendant for any crimes.” But it neverthe*1265less concluded that the suit was barred because the Neubergers were indispensable parties to the in rem proceeding and because the agreement had specifically reserved from its application any proceeding relevant to a “civil liability that may be owed to or claimed by the Internal Revenue Service.” The relevance of this latter observation, the trial court thought, was that the government “could have [in the plea agreement] exempted civil liability for future forfeiture proceedings ... but did not.”
We understand the logic of the district court’s conclusions but feel constrained to disagree with them. Under generally accepted contract principles, we review de novo the district court’s findings as to the meaning of an unambiguous contract, Case Intern. Co. v. T.L. James and Co., Inc., 907 F.2d 65 (8th Cir.1990), and find that its plain meaning does not encompass the kind of action brought here. Forfeiture actions are not properly describable as “proceedings against [a] defendant ...,” and we presume that defendants’ counsel understood that. This case was not brought against the Neuber-gers: it was brought against their property. Furthermore, the phrase “for any crime” indicates to us that the perimeters of the bar created by the agreement confined it to criminal proceedings, and forfeiture proceedings are civil in nature. See United States v. One Parcel of Property, 964 F.2d 814, 817 (8th Cir.1992). The portion of the agreement that refers to claims by the Internal Revenue Service, we venture, was included out of an abundance of caution; and we think that it would be wrong to penalize the government for erring on the side of carefulness. Other forfeiture actions had already been instituted against the Neubergers, and we can see the logic of thinking that it was hardly necessary to call their attention to the existence of those kinds of proceedings.
We therefore reverse the district court and remand the case for further proceedings consistent with this opinion.